 Case: 4:20-cv-01621-SRC Doc. #: 13 Filed: 03/17/21 Page: 1 of 2 PageID #: 131




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 CATHERINE ANN KRAMER,                           )
                                                 )
                 Plaintiff,                      )
                                                 )
            v.                                   )         No. 4:20-cv-01621 SRC
                                                 )
 HENRY INDUSTRIES, INC.,                         )
                                                 )
                 Defendant.                      )

                                   Memorandum and Order

       This matter is before the Court upon review of the file. Plaintiff Catherine Ann Kramer

commenced this employment discrimination action on November 16, 2020, by filing a complaint

under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., against her former

employer Henry Industries, Inc. On February 8, 2021, the Court entered an Order directing Kramer

to file an amended motion for leave to proceed in forma pauperis or pay the full filing fee. Doc.

12. As explained in the Court’s Order, Kramer’s pending motion to proceed in forma pauperis

(Doc. 2) does not comply with the Local Rules of this Court or the federal statute under which it

may be granted because Kramer provided incomplete answers to the form questions. The Court

cautioned Kramer that her failure to timely comply with the Order would result in the dismissal of

her case.

       Kramer’s response was due by March 1, 2021. To date, however, Kramer has neither

responded to the Court’s Order, nor sought additional time to do so. Kramer was given meaningful

notice of what was expected, she was cautioned that her case would be dismissed if she failed to

timely comply, and she was given ample time to comply. Therefore, this action will be dismissed

without prejudice due to Kramer’s failure to comply with the Court’s February 8, 2021 Order, and
 Case: 4:20-cv-01621-SRC Doc. #: 13 Filed: 03/17/21 Page: 2 of 2 PageID #: 132




her failure to prosecute her case. See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370

U.S. 626, 630-31 (1962) (“The authority of a court to dismiss sua sponte for lack of prosecution

has generally been considered an ‘inherent power,’ governed . . . by the control necessarily vested

in courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.”); Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (a district court has the power to

dismiss an action for the plaintiff’s failure to comply with any court order).

         Accordingly, the Court dismisses this case without prejudice. An order of dismissal will

be entered separately. The Court denies Kramer’s motion for leave to proceed in forma pauperis,

Doc. 2, as moot. The Court certifies that an appeal from this dismissal would not be taken in good

faith.


         So Ordered this 17th day of March 2021.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                 2
